Per Curiam.
It was held in Conyngham v. Duffy, 125 N. Y. 200, 26 N. E. Rep. 142, that the time within which an order for the examination of a judgment debtor in supplementary proceedings could be obtained is 10 years from the return of an execution unsatisfied, even though the right accrued before the Code of Civil Procedure was enacted. As it does not appear from the affidavit upon which the order for the examination of the judgment debtor in this proceeding was granted that the execution upon the judgment had been returned within 10 years from the time of the granting of the order for such examination, Conyngham v. Duffy, supra, applies, and the order for the examination should have been vacated. Order appealed from reversed, with $10 costs and disbursements of this appeal, and motion granted,